Exhibit 10.1
 
SETTLEMENT AGREEMENT
 
This Settlement Agreement ( the “Agreement”) is dated September 11, 2014 and is
made by and between EVOLUCIA INC., a Nevada corporation ( the “Company”), and
7040, LLC, a Florida Limited Liability Company located at 5969 CattleRidge
Blvd., Suite 200, Sarasota, Florida 34232 ( the "Landlord”).
 
WHEREAS, the Company and the Landlord entered into that certain lease dated July
1, 2013 (the “Lease”) in connection with the rental by the Company of 7040
Professional Parkway East, Sarasota, Florida 34240 from the Landlord;
 
WHEREAS, under the terms of the Lease the Landlord is owed by the Company
$673,696 for construction costs, rent, late fees and maintenance costs for the
period of July 1, 2013 through July 31, 2014, (the “Past Due Period”) and could
potentially owe $3,101,355.36 for the period of August 1, 2014 through June 30,
2019 (the “Current Period” and with the Past Due Period, the “Period”), which
such amounts total $3,564,941.60 (the “Rent Amount”);
 
WHEREAS, the Company and the Landlord have agreed to settle the Rent Amount owed
to the Landlord by the Company;
 
WHEREAS, under the terms of the Agreement, the Company will issue to the
Landlord an 8% Secured Promissory Note in the amount of $1,100,000 (the “Note”)
a form of which is attached hereto as Exhibit A;
 
WHEREAS, under the terms of the Agreement, the Landlord will return to the
Company the unexecuted Common Stock Option to acquire 12,000,000 shares of
common stock of the Company (the “Option”) which was issued to the Landlord in
conjunction with the Lease;
 
NOW, THEREFORE, in consideration of the mutual conditions and covenants
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipts of which is hereby acknowledged, it is hereby
stipulated, consented to and agreed by and between the Company and Landlord as
follows:
 
1. In lieu of a cash payment to the Landlord of the Rent Amount, the Company
hereby agrees to issue the Landlord the Note.
 
2. In consideration for the issuance of the Note by the Company and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Landlord hereby agrees to return the Option to the Company for
cancellation within 72 hours of the Landlord executing this Agreement.
 
3. In consideration for the terms and conditions contained in this
Agreement,  and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, , on their own
behalf and on behalf of their subsidiaries, successors, administrators and
assigns, do hereby release and discharge each other and theirs respective
officers, directors, affiliates, agents, counsel and employees and its
respective administrators, successors and assigns from any and all actions,
causes of action suits, debts, sums of money, accounts, reckonings, notes,
bonds, warrants, bills, specialties, covenants, contracts, controversies,
agreements, liabilities, obligations, undertakings, promises, damages, claims,
compensation and demands whatsoever, in law, admiralty or equity which against
them or any of them either party and its affiliates, executors, administrators,
successors and assigns ever had, now have or may in the future can, shall or may
have against the the other party and affiliate of them, for upon or by reason or
any matter, cause or thing whatsoever from the beginning of the world to the
date of this release.
 
4.   Each party warrants and represents that no other person or entity has any
interest in the matters released herein, and that they have not assigned or
transferred, or purported to assign or transfer, to any person or entity all or
any portion of the matters released herein.
 
5.   Landlord warrants and represents that it will not use or disclose to third
parties (i) any of the Company’s confidential, proprietary or trade secret
information relating to the Company’s respective business, products,
technologies and processes or (ii) the existence of this Agreement.  Each party
agrees that they shall not at any time engage in any form of conduct, nor make
any statements or representations, that disparage or otherwise impair the
reputation, goodwill or interests of the other party, its agents, officers,
directors or employees.
 
6.   Each party shall be responsible for their own attorneys’ fee and costs.
 
 
 
1

--------------------------------------------------------------------------------

 
 
7.   Each party acknowledges and represents that: (a) they have read the
Agreement; (b) they clearly understand the Agreement and each of its terms; (c)
they fully and unconditionally consent to the terms of this Agreement; (d) they
have had the benefit and advice of counsel of their own selections; (e) they
have executed this Agreement, freely, with knowledge, and without influence or
duress; (f) they have not relied upon any other representations, either written
or oral, express or implied, make to them by any person; and (g) the
consideration received by them has been actual and adequate.
 
8.   This Agreement contains the entire agreement and understanding concerning
the subject matter here of between the parties and supersedes and replaces all
prior negotiations, proposed agreement and agreements, written or oral. Each of
the parties hereto acknowledges that neither any of the parties hereto, no
agents or counsel of any other party whomsoever, has made any promise,
representation or warranty whatsoever, express or implied, not contained herein
concerning the subject hereto, to induce it to execute this Agreement and
acknowledges and warrants that it is not executing this Agreement in reliance on
any promise, representation or warranty not contained herein.
 
9.   This Agreement may not be modified or amended in any manner except by an
instrument in writing specifically stating that it is a supplement, modification
or amendment to the Agreement and signed by each of the parties hereto.
 
10.   Should any provision of this Agreement be declared or be determined by any
court or tribunal to be illegal or invalid, the validity of the remaining parts,
terms or provisions shall not be affected thereby and said illegal or invalid
part, term or provison shall be severed and deemed not to be part of this
Agreement.
 
11.   This Agreement may be execute in facsimile counterparts, each of which,
when all parties have executed at least one such counterpart, shall be deemed an
original, with the same force and effect as if all signatures were appended to
one instrument, but all of which together shall constitute one and the same
Agreement.
 
IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first indicated above.
 
EVOLUCIA INC.


By:____________________________
Name: Thomas Seifert
Title: Chief Executive Officer










7040, LLC


By: ____________________________
Name: Fred Starling
Title: Managing Member

 
 
 
2